  Case 3:21-ap-03036-SHB          Doc 25 Filed 08/19/21 Entered 08/19/21 16:43:20     Desc
                                  Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 19th day of August, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE
                         NORTHERN DIVISION AT KNOXVILLE

   In re
                                                         Case No. 3:21-bk-30226-SHB
   SUSAN CLEAR DUNAWAY                                   Chapter 7
   aka SUSAN RENEE CLEAR DUNAWAY

                         Debtor

           M. AARON SPENCER, TRUSTEE

                                  Plaintiff

                 v.                                      Adv. Proc. No. 3:21-ap-3036-SHB

           SUSAN CLEAR DUNAWAY;
           VARO BANK, N.A., a/k/a VARO MONEY, INC.;
           RAMIE PETERS, a/k/a RAI PETERS, RAMIE
           ROBERTS, RAI ROBERTS, RAMIE FREEMAN,
           ROBBI FREEMAN, RAMIE MARSTON,
           ROBBI MARSTON, ROBBI GOLDMAN, ROBBI
           SIPLAK, ROBBI STABLER, RAMIE BROWN,
           and RAMIE FREEMAN-PETERS

                                  Defendants

                         ORDER FOR WITHDRAWAL OF COUNSEL

                 On August 2, 2021, attorney Devin S. DeVore filed an Amended Motion to
Case 3:21-ap-03036-SHB        Doc 25 Filed 08/19/21 Entered 08/19/21 16:43:20            Desc
                              Main Document    Page 2 of 2



 Withdraw Representation (“Amended Motion”) in the Chapter 7 case [Doc. 206], seeking

 permission to withdraw as counsel of record for Ramie Roberts. The Amended Motion was

 heard on August 19, 2021, with Mr. DeVore; M. Aaron Spencer, Chapter 7 Trustee; and

 Nicholas B. Foster, Trial Attorney for the United States Trustee, appearing. Notwithstanding

 that the Amended Motion was not filed in this adversary proceeding in which Mr. DeVore

 appeared as counsel for Ms. Roberts, no opposition to the Amended Motion having been raised,

 and for good cause shown, it is hereby ORDERED, ADJUDGED, and DECREED:

        1. The Amended Motion having been granted, Devin S. DeVore and McKellar, Easter

 & DeVore shall be and hereby are withdrawn as counsel for Ramie Roberts on all matters

 pending before this Court, including this adversary proceeding.

        2. The Clerk shall mail a copy of this Order to Ramie Roberts, at P.O. Box 22462,

 Knoxville, TN 37933, and at 4605 Beaver Ridge Road, Knoxville, TN 37931.

                                              ###
